DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
This Office Action is responsive to the amendment filed 03/04/221 (“Amendment”). Claims 1-20 and 25-28 are currently under consideration. The Office acknowledges the amendments to claims 1-3, 5, 8, 9, 13, 16, and 25. Claims 21 and 22 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Information Disclosure Statement
The information disclosure statement filed 07/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered. Also see 37 CFR 1.98(d), discussed in MPEP 609, which indicates that if the copies are present in an earlier application, the information disclosure statement must properly identify the earlier application.

Claim Objections
Claim 11 is objected to because of the following informalities: the recitation of “in part to” in line 3 should instead read --in part on--.  Appropriate correction is required.

Claim Interpretation
It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore, in e.g. claim 1, “determining that an alert should be provided to a user based on the analyte concentration meeting a first threshold” is not limiting because the phrase “based on” introduces a condition that need not be met, i.e., the analyte concentration need not meet the first threshold. Also in claim 1, “determining that the urgency index meets a predetermined threshold when the analyte concentration meets the first threshold” is not limiting because the term “when” introduces a condition that need not be met, i.e., the analyte concentration need not meet the first threshold. The same applies to the “preventing” step which is conditioned on the urgency index meeting the predetermined threshold. Nonetheless, for purposes of examination, these elements have been found in the prior art as noted below.
Claim 2 and the claims depending therefrom refer to a “second urgency index.” This index is different than the urgency index determined in claim 1 (which is interpreted as a “first urgency index”). Therefore, it need not be determined based on the same elements/criteria.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support, in the recitation of “determining that the urgency index meets a predetermined threshold when the analyte concentration meets the first threshold” in lines 15-16, for the term “that.” This limitation means that the urgency index is determined to meet a predetermined threshold in all cases that the analyte concentration meets a first threshold. However, based on the disclosure, this is not true. The urgency index can be determined as NOT meeting the predetermined threshold when the analyte concentration meets the first threshold. I.e., it is possible for the urgency index to meet or not to meet the threshold (e.g., to indicate insufficient risk or sufficient risk) when the analyte level indicates e.g. hypoglycemia. In one case, the hypoglycemia may be improving and the risk may therefore be small (thus meeting the threshold for suppressing the alert). In another case, the hypoglycemia may be getting worse and the risk may be large enough to necessitate an alert. See e.g. claim 2.
Claims 2-20 and 25-28 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “determining that the urgency index meets a predetermined threshold when the analyte concentration meets the first threshold” in lines 15-16 is unclear. Does this mean that the urgency index is necessarily determined as meeting the predetermined threshold if the analyte concentration meets the first threshold (since it recites determining “that”), or is the determination of the urgency index simply contingent on the analyte concentration meeting a threshold? For purposes of examination, this recitation is interpreted as determining “whether” the index meets the predetermined threshold “in response to” the analyte concentration meeting the first threshold (clarifying the concept of determining whether the risk is low enough to justify preventing the alarm even though the analyte concentration indicates hypoglycemia).
Claims 2-20 and 25-28 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
determining an urgency index based on: an analyte concentration, a first time derivative of the analyte concentration, wherein the first time derivative indicates a rate of change of the analyte concentration with respect to time, a second time derivative of the analyte concentration, wherein the second time derivative of the analyte concentration is derived to determine an 
determining that an alert should be provided to a user based on the analyte concentration meeting a first threshold; 
determining that the urgency index meets a predetermined threshold when the analyte concentration meets the first threshold, wherein the first threshold is different from the predetermined threshold; and 
preventing the alert from being provided based on the urgency index meeting the predetermined threshold.
The determining and preventing steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person would be able to mentally manipulate observed (e.g. visually observed) analyte concentration data, time derivative data, and duration data to obtain an urgency index, and then make decisions based on the concentration data and urgency index with respect to thresholds. There is nothing to suggest an undue level of complexity in the index or in the comparisons with thresholds. Then, the prevention of an alert is simply the decision to not say anything about the level of risk. A person would be able to perform these steps mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
add insignificant extra-solution activity (e.g. storing the determined urgency index; using generic computer components (e.g. a storage of a mobile device - recited at a high level of generality only based on where the storage is)).
As a whole, the additional elements are merely routine extra-solution activity. Nothing is done with the stored urgency index. Further, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the urgency index is not outputted in any way such that a medical benefit is realized. Prevention of the alarm 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. Further, there is no evidence that the additional elements or combinations of elements include specific limitations that are not well-understood, routine, or conventional activity previously known to the industry. E.g. it is not evident that the storing of the urgency index is performed in a meaningfully unconventional way.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. wherein the analyte is glucose, the urgency index is glycemic urgency index, and wherein the index is also based on an insulin parameter (claim 11), wherein the index is further based on a duration that the first time derivative has occupied a second predetermined range (claim 28), etc.),
introduce post-solution activity or describe field-of-use context (e.g. displaying an indication of a second urgency index based on not meeting the predetermined threshold (claim 2. Here, the indication is not necessarily the alert, and in any case is considered post-solution activity. Claims 3 and 16), other details of display and interaction with a mobile phone (claims 3-10, 12, 14, 15, 17, 18), transmitting the stored urgency index to an integrated pump (claim 19. Notably, nothing is done with the index beyond transmission), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the display or mere transmission of data is either post-solution activity or else keeps the result of the abstract idea in a processing “black box” with no practical application). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the 
Notably, claims 20 and 25-27 are not rejected because they include practical applications via transmission of a pump action or other operation of a medical device based on the urgency index.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-13, 17, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0273147 (“Duke”) in view of US Patent Application Publication 2011/0015509 (“Peyser”), US Patent Application Publication 2010/0317952 (“Budiman”), and US Patent Application Publication 2016/0321904 (“Johnson”).
Regarding claim 1, Duke teaches [a] method of determining a user's urgency state associated with a physiological condition, comprising: determining an urgency index (Fig. 10 shows e.g. total current risk being determined in block 162, based on the glucose state (concentration and rate of change), adjusted hyperglycemic risk (meal event), etc.) based on: an analyte concentration (Fig. 10, based on a glucose state determined from a glucose measurement) a first time derivative of the analyte concentration, wherein the first time derivative indicates a rate of change of the analyte concentration with respect to time (Fig. 10 and ¶ 0067, describing the glucose state as including e.g. a rate of change of the glucose level, which is a first time derivative of the analyte concentration), …; storing the determined urgency index in a storage of a mobile device (Fig. 2 shows management device 66 being a mobile/wireless device - also see ¶ 0040. Fig. 3 shows management device 66 comprising memory 76 for 
Duke does not appear to explicitly teach the urgency index being further based on a second time derivative of the analyte concentration, wherein the second time derivative of the analyte concentration is derived to determine an acceleration of the change of the analyte concentration with respect to time, and a duration that the second time derivative of the analyte concentration has occupied a predetermined range. 
Peyser teaches that the acceleration of blood glucose levels (claim 11) over a predetermined time period (claims 10 and 11), establishing a particular trend (claim 10, the “required trend” being the predetermined range for the second time derivative), is indicative of hypoglycemic risk (claim 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second time derivative of the analyte concentration, as well as a duration that it occupies a predetermined range, in the urgency index/risk assessment of Duke, since these are known risk indicators (Peyser: claims 2, 10, and 11, describing association of particular values of the second time derivative, over a particular range, with a hypoglycemic condition), and for the purpose of more comprehensively monitoring potentially unsafe situations (Peyser: claim 2, hypoglycemia).
Duke-Peyser does not appear to explicitly teach preventing the alert from being provided based on the urgency index meeting the predetermined threshold (although at step 166 of Fig. 10 of Duke, there may be a determination that no adjustment is needed, based on the total current risk 162 indicating neither hypoglycemic nor hyperglycemic risk, and the alarm would therefore not need to be provided (Duke: ¶ 0068)).
should be provided within a particular amount of time when the readings are 40-60 mg/dl, but is suppressed (presented at a later time) when the risk is relatively low. 
Johnson teaches that alarms are often determined to be unnecessary based on a patient’s condition or history, and that suppression or elimination of such alarms is desirable (¶ 0003+).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Budiman on alarm suppression, together with the teachings of Duke on glycemic urgency indices, e.g. using the urgency indices described in Duke as the information on the current condition of the patient (since in Fig. 10 of Duke, the indices are shown as being reflective of the glucose state, not just the glucose level - also see Fig. 10, step 166, indicating the possibility that no adjustment is needed because risk is low (step 176, ¶ 0073, etc.)), as further suggested by Johnson, to suppress an alarm based on a low urgency index even though e.g. a glucose level calls for an alarm, for the purpose of preventing alarm fatigue by reducing the number of false alarms (Johnson: ¶ 0003).
Regarding claim 2, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke-Peyser-Budiman-Johnson further teaches displaying an indication of a second urgency index on a user interface of the mobile device when the second urgency index does not meet the predetermined threshold (i.e., when the index is not low enough to allow preventing the alarm. Fig. 2 of Duke shows management device 66 being a mobile/wireless device (also see ¶ 0040). ¶¶s 0041 and 0079 of Duke describe this device as displaying, on a user interface, risk information associated with the glucose state. Budiman acknowledges that no delay is needed when the risk is sufficiently high (¶¶s 0094 and 0095 - there is zero delay when the glucose concentration is 40 mg/dl). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 11, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke further teaches wherein the analyte is glucose (Abstract), the urgency index is a glycemic urgency index (Fig. 10), and wherein the urgency index is also based at least in part to a past or future insulin parameter entered by a user or received from an integrated pump (¶ 0067 describes data of an event affecting risk (such as an insulin bolus) being used to adjust e.g. the hyperglycemic risk of the estimated glucose state, and ¶ 0052 describes history data including patient recorded information such as medication deliveries and insulin injections being entered via a user input. Fig. 10 shows a process of adjusting basal rate based on the urgency index/total current risk).
Regarding claim 12, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 11, as outlined above. Duke further teaches rendering a series of elements on a user interface of the mobile device, the series of elements indicating past or predicted future values of glucose concentration (Fig. 5 shows a series of points (CGM trace 100) being plotted to show past glucose concentration and indicating future glucose concentration (arrow 112)).
Regarding claim 13, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke further teaches wherein the indication of the second urgency index includes an audible or visual alert rendered or sounded, respectively, on the mobile device (¶ 0080 describes a visual or audible alert indicative of urgency being rendered or sounded on the mobile device).
Regarding claim 17, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke further teaches wherein the indication includes an actionable alert (¶ 0082 describes generating a notification/alert that a user can respond to with an acknowledgement and subsequent action such as eating carbohydrates, taking a blood glucose reading, calibrating the glucose sensor, etc. It is noted that such notification/alert can be a part of the indication even though it may happen later in time).
Regarding claim 20, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke further teaches transforming the stored urgency index to a pump action, 
Regarding claim 25, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke further teaches operating a medical device based at least in part on the urgency index, wherein the medical device is a medicament delivery device (Fig. 10, block 168 shows the transmission of a control signal to an insulin pump, based at least in part on the total current risk shown in e.g. block 162).
Regarding claim 26, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 25, as outlined above. Duke further teaches wherein the medicament delivery device is an insulin delivery device (Fig. 10, block 168 shows the transmission of a control signal to an insulin pump, based at least in part on the total current risk shown in e.g. block 162).
Regarding claim 27, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 26, as outlined above. Duke further teaches wherein the insulin delivery device is an insulin delivery pen or pump (Fig. 10, block 168 shows the transmission of a control signal to an insulin pump, based at least in part on the total current risk shown in e.g. block 162).
Regarding claim 28, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke-Peyser-Budiman-Johnson further teaches wherein determining the urgency index is further based on a duration that the first time derivative of the analyte concentration has occupied a second predetermined range (Peyser teaches that the rate of change (i.e., the first time derivative) of blood glucose levels (claim 11) over a predetermined time period (claims 10 and 11), establishing a particular trend (claim 10, the “required trend” being the predetermined range for the first time derivative), is indicative of hypoglycemic risk (claim 2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use, in the urgency index/risk assessment of Duke, the duration that the first time derivative occupies a predetermined range, since it is a known risk indicator (Peyser: claims 2, 10, and 11, describing association of particular values of the first time derivative, over a particular range, with a hypoglycemic .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of US Patent Application Publication 2013/0198685 (“Bernini”).
Regarding claim 3, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the displaying further comprises overriding other applications or processes operating on the mobile device, such that the indication of the second urgency index is displayed regardless of other running applications or processes.
Bernini teaches displaying high priority information by overriding other applications (such as a time application, shown in Fig. 8b with a low priority rank) operating on the mobile device (¶ 0048 describes these display capabilities incorporated into e.g. a glucometer or a mobile phone), such that an indication is displayed regardless of other running applications or processes (¶ 0080). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritized display of information from Bernini into Duke by prioritizing the display of the urgency index, for the purpose of enhancing readability of the information by more prominently displaying higher priority (or more important) information (Bernini: ¶¶s 0003 and e.g. 0055, 0065, or 0070).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of US Patent Application Publication 2009/0143661 (“Taub”).
Regarding claim 4, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the displaying is caused by a user action, the user action selected from the group consisting of: handling the mobile device, unlocking the mobile device, or performing a swiping action on the mobile device.
Taub teaches initiating display on a previously blank or dark screen upon user interaction with a device, the display displaying important information such as a measured glucose concentration (¶ 0048). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the urgency index of Duke when a user handled the mobile device, for the purpose of saving power by not operating the display when the device was not in use (as commonly known in the art and suggested by Taub: ¶ 0048 in regards to a device in a resting state).

Claims 5-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of US Patent Application Publication 2013/0324804 (“McKeown”).
Regarding claim 5, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the indication of the second urgency index is a rendered element.
McKeown teaches displaying an indication of a risk/urgency using a rendered element (¶ 0060 describes an icon 306 being turned to a different color depending on the range that a measured value was in - see Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rendered element to display the indication of the urgency index in Duke, for the purpose of implementing an intuitive and easy monitoring interface (McKeown: ¶ 0003. ¶ 0060 further describes the colors as being e.g. green for a normal range and red for an alarm range, which are examples of the intuitive interface. ¶ 0095 describes the disclosure being applicable to glucose monitoring).
Regarding claim 6, Duke-Peyser-Budiman-Johnson-McKeown teaches all the features with respect to claim 5, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the rendered element includes a color.
McKeown teaches the rendered element including a color (¶ 0060 describes an icon 306 being turned to a different color depending on the range that a measured value was in - see Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rendered element that comprised a color, in Duke, for the purpose of implementing an intuitive and easy monitoring interface (McKeown: ¶ 0003. ¶ 0060 further describes 
Regarding claim 7, Duke-Peyser-Budiman-Johnson-McKeown teaches all the features with respect to claim 5, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the rendered element includes an icon.
McKeown teaches the rendered element including an icon (¶ 0060 describes an icon 306 being turned to a different color depending on the range that a measured value was in - see Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rendered element that comprised an icon, in Duke, for the purpose of implementing an intuitive and easy monitoring interface (McKeown: ¶ 0003. ¶ 0060 further describes the colors as being e.g. green for a normal range and red for an alarm range, which are examples of the intuitive interface. ¶ 0095 describes the disclosure being applicable to glucose monitoring).
Regarding claim 8, Duke-Peyser-Budiman-Johnson-McKeown teaches all the features with respect to claim 7, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein a position, size, or color of the icon is based on the second urgency index.
McKeown teaches the color of the icon being based on a value corresponding to severity or urgency (¶ 0060 describes an icon 306 being turned to a different color depending on the range that a measured value was in, such as a different color for a range that surpassed an alarm threshold - see Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a different colored icon in Duke to represent different values or ranges of the urgency index, thereby combining McKeown with Duke-Peyser-Budiman-Johnson for the purpose of implementing an intuitive and easy monitoring interface (McKeown: ¶ 0003. ¶ 0060 further describes the colors as being e.g. green for a normal range and red for an alarm range, which are examples of the intuitive interface. ¶ 0095 describes the disclosure being applicable to glucose monitoring).
Regarding claim 18, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein 
McKeown teaches displaying occupancy of a band, the band corresponding to a predetermined range of urgency index values (Fig. 4, showing e.g. bands 404, 406, and 408, which correspond to normal, alert, and alarm bands - see ¶ 0065).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display indications as occupying particular bands, for the purpose of implementing an intuitive and easy monitoring interface (McKeown: ¶ 0003. ¶ 0095 describes the disclosure being applicable to glucose monitoring).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson-McKeown in view of US Patent Application Publication 2012/0283855 (“Hoffman”).
Regarding claim 9, Duke-Peyser-Budiman-Johnson-McKeown teaches all the features with respect to claim 7, as outlined above. Duke-Peyser-Budiman-Johnson-McKeown does not appear to explicitly teach receiving an indication that a user has activated the icon; and displaying additional information or an advanced output about the second urgency index.
Hoffman teaches receiving an indication that a user has activated an icon, and displaying additional information or an advanced output related to the icon (¶ 0163 describes an entry 1075, which includes a measured number such as a distance run, and an icon 1073. The entry 1075 (and therefore the icon) is selectable, thereby allowing the user to view e.g. a recorded GPS route, duration of the workout, calories burned, etc. Also see Fig. 10F).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the icon activation and information display functionality of Hoffman with the iconic urgency index display of Duke-Peyser-Budiman-Johnson-McKeown, for the purpose of making interaction with the user interface of Duke easier and more efficient (Hoffman: ¶¶s 0156-0157 describe efficient user interface ordering at least in relation to Fig. 10). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson-McKeown in view of Hoffman and US Patent Application Publication 2014/0310643 (“Karmanenko”).
Regarding claim 10, Duke-Peyser-Budiman-Johnson-McKeown teaches all the features with respect to claim 6, as outlined above. Duke-Peyser-Budiman-Johnson-McKeown does not appear to explicitly teach wherein the rendered element is rendered as at least a portion of a home screen or a background, native to an operating system of the mobile device.
Hoffman teaches a rendered element being rendered as at least a portion of a background (¶ 0198 describes a background color changing based on a state of the user). Hoffman does not explicitly teach the rendered element being part of a background that is native to an operating system of the mobile device.
Karmanenko teaches the native background color of a mobile device being changeable by an application (¶ 0432).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the background rendering of Hoffman in Duke, for the purpose of making the display of high priority information more easily visible on the mobile device. It also would have been obvious to incorporate such display into a home screen or background native to an operating system of a mobile device, for the purpose of displaying high priority information in a more persistent environment.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of US Patent Application Publication 2012/0245447 (“Karan”).
Regarding claim 14, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach displaying a prompt for a user to enter data, such that user data is associated with the urgency index (although Duke does teach enabling a user to enter data that can be associated with the urgency index - see ¶ 0052, which describes history data such as meal events being entered via a user input).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a prompt in the device of Duke to enable the user to enter data, for the purpose of making the data entry process (navigation flows, etc.) easier and more automatic (such data entry already contemplated by Duke) (Karan: Abstract).
Regarding claim 15, Duke-Peyser-Budiman-Johnson-Karan teaches all the features with respect to claim 14, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach wherein the prompt for a user to enter data indicates a type of data, and wherein the type of data is selected from the group consisting of: exercise or activity level, meal data, insulin data, stress or health data, or emotional data.
Karan teaches the prompt indicating meal data (Fig. 17B shows the heading “Enter meal”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a meal data prompt in the device of Duke to enable the user to enter meal data, for the purpose of making the data entry process (navigation flows, etc.) easier and more automatic (such data entry already contemplated by Duke) (Karan: Abstract).
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of US Patent Application Publication 2011/0287528 (“Fern”).
Regarding claim 16, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 2, as outlined above. Duke-Peyser-Budiman-Johnson does not appear to explicitly teach displaying at least one potential action a user may perform in response to the displayed indication of the second urgency index.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such options/actions into the display of the urgency index in Duke, for the purpose of enabling easier user control and response to the indication, thereby improving the monitoring of glucose state and associated risk.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duke-Peyser-Budiman-Johnson in view of a variation of Duke.
Regarding claim 19, Duke-Peyser-Budiman-Johnson teaches all the features with respect to claim 1, as outlined above. An embodiment of Duke further teaches transforming the stored urgency index to a pump action, and transmitting the pump action to an integrated pump (see claim 20). Another embodiment of Duke teaches that some of the processing which happens on the mobile device can also happen in the pump (¶ 0036 describes the insulin pump 84 being combinable with the glucose sensor 56 in a single device worn by the patient, where at least a portion of the logic provided by processor 72 may reside).
Duke does not appear to explicitly teach which parts of the logic of processor 72 can reside on the combined device of insulin pump 84 and glucose sensor 56.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the logic that transforms the stored urgency index into a control signal (as shown in Fig. 10), into the pump, as contemplated by ¶ 0036 of Duke, since such a modification would be an obvious rearrangement of parts (performing the processing on a CGM unit instead of a mobile device). Consequently, the stored urgency index can be transmitted to the integrated pump, and then transformed into a pump control signal as necessary. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)

Response to Arguments
Applicant’s arguments filed 03/04/2021 have been fully considered. The amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. A new claim objection is added. New rejections under 35 USC 112(a) and 112(b) are added, as necessitated by amendment. Rejections under 35 USC 101 are re-introduced, as necessitated by amendment. 
In response to the interview summary of 03/04/2021, and for purposes of clarity only, Examiner does not remember Ankur Garg being present. 
In response to the arguments related to the rejections under 35 USC 103, they are not persuasive. Firstly with respect to Peyser, an absence of detail in its specification should not take away from what is described in the claims. Claims 10 and 11 recite “wherein the one or more requirements include at least a required trend in the blood glucose levels over a predetermined time period, wherein the trend is associated with one or more of an amplitude, a rate of change, an acceleration, or a direction of the blood glucose levels over a predetermined time period.” Claim 2 clarifies that the requirements are related to a hypoglycemic condition. Therefore, claim 10 is clear that a criterion for this condition is a “required trend… over a predetermined period of time.” Claim 11 specifies that it is a required trend in “acceleration … over a predetermined period of time.” The acceleration trend therefore corresponds to the claimed predetermined range (Peyser does not simply discuss an acceleration value, but an acceleration trend, which indicates a group of acceleration values. The fact that it is a required trend, and not any trend, means that there is a predetermined range associated with it). Claim 11 also specifies that the required trend must be over a predetermined time period. This meets the claimed duration. 
The term “trend” in claims 10 and 11 of Peyser is in no way ambiguous to a person having ordinary skill in the art. This term is used the same way in all of the cited references. The term “associated” is similarly unambiguously clear. The association is simply that the claimed trend is a trend of acceleration values. The phrases “predetermined time period” are also not vague. They refer to a generic period of time, not tied to e.g. an exercise period, or a sleeping period, or a travel period, etc. Although the claims do not provide detail on the time period, this is because what is contemplated by the 
Regarding Duke, it is true that it at least teaches providing an alert based on glucose level (¶ 0041). However, it also teaches providing control based on the index (i.e., a combination of values). E.g. in Fig. 10, the basal rate adjustments are based on the index. In ¶¶s 0080-0082, control of e.g. an insulin pump and a glucagon kit, as well as associated notifications/alerts, is based on the index. Regarding Budiman, Applicant appears to be arguing that delaying an alarm is not the same as suppressing or preventing an alarm. This is not found persuasive because a delay is a prevention of the alarm for a period of time. Further, it is reiterated that Budiman teaches performing this delay based on an evaluation of risk, even if the risk is only based on a glucose value and not an index. This teaching about alarm prevention/suppression based on risk would have been obvious to apply using the risk index of Duke, which already performs control (including the issuing of alarms - see e.g. ¶ 0081) based on risk. It makes sense to seek to provide an alarm based only on glucose level since that is a baseline for diagnosing the health of the person. However, there are certain circumstances that further inform the control of glucose level in Duke, the circumstances characterizing an amount of risk to the patient (again, see ¶ 0081). Providing control based on these circumstances would have been obvious, as already taught by Duke. The specific type of control, e.g. alarm suppression, is taught to be based on risk in Budiman. Therefore, it is maintained that the art teaches what is claimed. No impermissible hindsight bias has been employed because all motivations for combination have been taken from the prior art. 
The purpose of Duke would not be frustrated by the combination since it uses risk to control insulin delivery or otherwise manage diabetes, and not necessarily to provide as much information as possible to the user. 
For purposes of clarity, it is reiterated that some of the claimed steps are not limiting because they have conditions precedent which need not occur. However, in this response, the limitations have been treated as if they were limiting.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791